Citation Nr: 1737514	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-21 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to a disability rating in excess of 20 percent for fracture of left great toe with residuals.

3.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine. 

4.  Entitlement to a disability rating in excess of 10 percent for sciatic neuritis of the left lower extremity.

5.  Entitlement to a disability rating in excess of 10 percent for sciatic neuritis of the right lower extremity.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent 
ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran appears to have service from May 1981 to March 1984, from November 1984 to June 1992, and from September 2001 to September 2002.  He also served in the Air National Guard.

This matter comes before the Board of Veterans' Appeals from November 2011 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).    


FINDINGS OF FACT

1.  The Veteran's sleep apnea is causally or etiologically related to the Veteran's military service.

2.  The Veteran's left toe disability has been manifested by limitation of motion with pain and resulting in no more than moderately severe impairment. 

3.  The Veteran's service-connected degenerative disc disease of the lumbar spine is manifested by pain, limitation of motion with flexion no worse than 50 degrees, and muscle spasm or guarding severe enough to result in abnormal spinal contour, but without evidence of unfavorable ankylosis of the thoracolumbar spine; incapacitating episodes are not shown.

4.  The Veteran's sciatic neuritis of the left lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve. 

5.  The Veteran's sciatic neuritis of the right lower extremity has been manifested by no more than moderate incomplete paralysis of the sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for a disability rating in excess of 20 percent for service-connected fracture of the left great toe with residuals have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).

3.  The criteria for an initial disability rating in excess of 20 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

4.  The criteria for an initial disability rating of 20 percent for service-connected sciatic neuritis of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).

5.  The criteria for an initial disability rating of 20 percent for service-connected sciatic neuritis of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I.  Service Connection

The Veteran is seeking service connection for his obstructive sleep apnea, which he asserts began during active duty.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Active military, naval, or air service includes any period of ACDUTRA during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty, or form a myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106 (West 2014); 38 C.F.R. § 3.6(a), (c), (d) (2016).  ACDUTRA includes full-time duty performed for training purposes by members of the National Guard of any State, under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record. Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran was first diagnosed with sleep apnea based on the findings of an October 2009 sleep study, and that he has had continuous treatment since that time.  An August 2016 VA Disability Benefits Questionnaire also confirmed the Veteran's diagnosis.  Thus, the Board finds that a current disability has been established for purposes of determining service connection.  Accordingly, the question becomes whether the disability is related to service.

The Veteran's service treatment records do not reflect a diagnosis of sleep apnea; however, the Board notes the Veteran first reporting severe snoring and resulting fatigue in a private treatment record dated July 2002.  The July 2002 treatment record also notes the Veteran's desire to discuss sleep apnea.  The treating physician recommended a sleep study if problems persisted.  The Board notes that the Veteran's military personnel records contain a Points History Statement showing that the Veteran had 345 days of active duty or ACDUTRA during the period between October 6, 2001, and October 5, 2002.

The Board also notes that an August 2016 statement identifies the Veteran's private physician, Dr. B. B., as the author of the aforementioned July 2002 treatment record.  Dr. B. B. noted the Veteran's October 2009 confirmed diagnosis of sleep apnea, and opined that the Veteran's sleep apnea was present upon examination in active service in July 2002.  

In addition, the Veteran submitted two buddy statements from fellow servicemen who were deployed with the Veteran during the time period between July 26, 2006 and October 2, 2006, with both recalling the Veteran snoring extremely loudly, and at times gasping for air during his sleep.  The Board again acknowledges the Veteran's Points History Statement, which indicates 89 days of active duty or ACDUTRA for the time period between October 6, 2005, and October 5, 2006.  

The Veteran was afforded a VA examination in October 2011.  Upon examination of the Veteran and review of his medical and service history, the examiner opined that the his diagnosed sleep apnea was at least as likely as not (50 percent or greater probability) incurred in active service, noting the Veteran's treatment for sleep disturbances during his active National Guard service.  

Considering the evidentiary record as a whole, and with due consideration of the benefit of doubt rule, the Board finds that it is at least as likely as not that the Veteran's obstructive sleep apnea had its onset in service.  Here, the Veteran's treatment records, as well as lay buddy statements, reflect complaints of the same type of symptoms that have now been attributed to his sleep apnea diagnosis.  

Furthermore, the Veteran has consistently and credibly asserted that his symptoms began in service, and he is competent to give evidence that he experienced the same symptoms upon which his obstructive sleep apnea diagnosis was based.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Given the medical opinions, the documented in-service complaints, and the fact that a veteran's submitted lay statements may be sufficient evidence in any claim for service connection, the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154 (a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence"). 

Accordingly, service connection for sleep apnea is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).
  
In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999).

Left Toe Disability

The Veteran was awarded service connection for a fracture of the left great toe with residuals (left toe disability) in a November 2011 rating decision, which was assigned a noncompensable disability rating effective January 13, 2011.  In subsequent rating decisions dated May and September 2013, the Veteran's left toe disability was assigned a 20 percent disability rating, as well as an effective date of January 13, 2011, the date of his initial claim.  The Veteran asserts his left toe disability warrants a higher disability evaluation for the period on appeal.  

While the Veteran's toe disability is currently rated under Diagnostic Code 5283 (Tarsal, or metatarsal bones, malunion of, or nonunion of), the Board finds that Diagnostic Code 5284 (Foot injuries, other) is the most appropriate Diagnostic Code to describe the Veteran's symptoms, including limitation of motion of the toe.  38 C.F.R. § 4.71a; see also VAOPGCPREC 9-98.  Under Diagnostic Code 5284, a 10 percent rating is warranted for a moderate injury, a 20 percent evaluation is warranted for moderately severe injury, and a 30 percent evaluation is warranted for severe injury.  38 C.F.R. § 4.71a.  

The Board also notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just. 38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.  

The Veteran underwent a VA examination in October 2011, where he reported numbness, pain, and stiffness in his toe resulting in no range of motion.  He also noted wearing steel-toed shoes to avoid re-injury to his toe, as well as orthotic insoles.  Upon examination, the VA examiner noted the Veteran as having no other disabilities of the toe, such as Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner noted the Veteran's in-service left great toe fracture and opined that the severity level was moderately severe.  The examiner further opined that his toe disability did not impact his ability to work, explaining that, although the Veteran is bothered by reduced range of motion and numbness in his left great toe, he denied significant recurrent left toe pain.

In subsequent March 2012 VA examination, the Veteran again reported numbness, pain, and stiffness in his toe resulting in no range of motion.  Upon examination, the VA examiner again noted the Veteran as having no other disabilities of the toe, such as Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, claw foot, malunion or nonunion of tarsal or metatarsal bones, or bilateral weak foot.  The examiner noted the Veteran's very little range of motion of the left great toe and indicated a severity level of moderately severe.  In addition, X-ray findings indicated minimal changes in the first metatarsal phalangeal joint; however, arthritis was not documented in multiple joints of the same foot.  The examiner further opined that the Veteran's left toe disability did impact his ability to work, explaining that his disability causes pain and interferes with his ability to obtain and maintain employment which entails running, climbing stairs and ladders, lifting or carrying objects greater than 20 pounds, construction and labor, and walking or standing for more than 15 minutes continuously. 

There is no other medical evidence in significant conflict with the above VA examinations.  Thus, based on the foregoing, the Board finds that a rating in excess of 20 percent for a left foot disability is not warranted. 
The Board notes that on physical examination the Veteran had pain, stiffness, and numbness, as well as limitation of motion and limitation in standing and walking due to his left toe disability.  The Board also notes that the Veteran reported prior use of shoe inserts.  However, both the November 2011 and March 2012 VA examiners noted that the severity of the Veteran's left toe disability was moderately severe.  The record does not reflect that as VA examiner or healthcare provider has previously characterized the Veteran's left toe disability as severe.  As previously noted, characterizations by healthcare providers are not dispositive, but they are probative evidence that the Board may take into consideration.   Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his left great toe disability.

The Board has considered whether the Veteran's disability warrants a higher or separate rating under another diagnostic code.  Diagnostic Code 5283, under which this disability was previously rated, uses similar criteria to Diagnostic Code 5284 - moderate, moderately-severe, severe.  As both VA examiners found no evidence of malunion or nonunion of the tarsal or metatarsal bones, and the Veteran's symptoms do not more closely approximate the severe criteria, a higher rating under this diagnostic code is not warranted.  Additionally, the evidence of record does not show that the Veteran has a separate and distinct diagnosed disability of the foot that is contemplated under the other foot diagnostic codes that would warrant a separate or higher rating. 

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the severity of his disability.  See Jandreau, 492 F.3d 1372; Layno, 6 Vet. App. at 469-71.  In this case the Veteran has stated his left toe disability results in pain and limitations on standing and walking.  For the period on appeal, however, the Veteran's lay statements do not indicate severity of symptomology that is more closely approximated by a 30 percent disability rating.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

As the preponderance of the evidence is against a finding that the Veteran's left toe disability more nearly approximates the criteria for a higher rating, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.

Low Back Disability

The Veteran was awarded service connection for degenerative disc disease of the lumbar spine (low back disability), rated as 20 percent disabling, in November 2011.  He asserts that a higher initial disability rating is warranted. 

The Board notes that the Veteran's low back disability is evaluated as Intervertebral Disc Syndrome (IVDS) under 38 C.F.R. § 4.71a, Diagnostic Code 5243.  The record reflects, however, that the Veteran is actually diagnosed with degenerative disc disease of the lumbar spine, which is rated under Diagnostic Code 5242 and assigns ratings based upon the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.  Regardless, IVDS is also rated under the General Rating Formula for Diseases and Injuries of the Spine, unless it is more favorable to rate under the Formula for Rating IVDS Based on Incapacitating Episodes.  Id.  Thus, both diagnostic codes will be addressed below.  

The General Rating Formula provides for a 20 percent disability rating when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, when muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

Alternatively, the current IVDS Formula provides for a 20 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  

The Veteran was afforded a VA examination for his low back disability in October 2011.  He reported a dull ache in the lower back that is aggravated by activity.  He noted flare-ups consisting of a jolt of hot/electric pain.  ROM testing showed forward flexion to 60 degrees, with pain noted at 30 degrees.  Extension was to 15 degrees, with pain noted at 10 degrees.  Right and left lateral flexion, and right and left lateral rotation, were all to 20 degrees, with pain noted at 15 degrees.  Additional limitation in ROM was noted after repetitive use testing, with forward flexion to 50 degrees.  Reflex were absent at the ankle, and sensation was decreased from the lower leg to the toes.  There was no muscle atrophy and muscle strength testing was normal.  There was localized tenderness on palpitation in the lumbar paraspinal musculature, with some bony tenderness to percussion.  Guarding or muscle spasm that resulted in abnormal spinal contour was noted.  The examiner also noted the presence of IVDS; however, the Veteran did not report incapacitating episodes over the preceding 12 months. 

There is no other medical evidence in significant conflict with the above VA examination.  Thus, after a careful review of the evidence, the Board finds that the criteria for more than a 20 percent for the Veteran's low back disability are not met.  Flexion of the thoracolumbar spine was limited at most to 50 degrees, to include after repetitive use testing.  There was no evidence forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  As such, a disability rating of 40 percent is not warranted under the General Rating Formula.  See 38 C.F.R. § 4.71a.  

The Board notes that a higher rating can be warranted for the Veteran's low back disability under Diagnostic Code 5243 for IVDS, which was noted upon examination in October 2011.  In order for a higher rating to be warranted under the IVDS Formula, the evidence of record must demonstrate, at a minimum, incapacitating episodes having a total duration of at least four weeks during the past 12 months.  38 C.F.R. § 4.71a.  The Rating Criteria defines "incapacitating episodes" as periods of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician." 38 C.F.R. § 4.71a, IVDS Formula, Note (1).  A review of the record reveals no evidence of incapacitating episodes of at least four weeks requiring prescribed bed rest and treatment by a physician.  The October 2011 VA examiner noted that the Veteran's did not have any incapacitating episodes during the preceding 12 months.  Thus, a 40 percent rating is not warranted under Diagnostic Code 5243 for IVDS. 38 C.F.R. § 4.71a.  

As previously noted, the Veteran is competent to attest to things he experiences through his senses, such as pain.   See Jandreau, 492 F.3d 1372.  In this case the Veteran has stated his low back disability results in pain, occasional stiffness, and some limitations on walking.  The lay statements do not indicate forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.  

As the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating during the period on appeal, a higher rating is not warranted.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Bilateral Sciatic Neuropathy

The RO granted service connection in a November 2011 rating decision for neuropathy of both the right and left lower extremities.  10 percent disability ratings were assigned based on moderate paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective January 13, 2011, the date of the Veteran's initial claim for service connection for his low back disability.  

Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent disability rating; moderate incomplete paralysis warrants a 20 percent rating, moderately-severe incomplete paralysis warrants a 40 percent rating; severe incomplete paralysis with marked muscular atrophy warrants a 60 percent rating; and compete paralysis of the sciatic nerve, where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost, warrants an 80 percent rating.  38 C.F.R. § 4.124a.  

Any demonstrated neuritis or neuralgia of the sciatic nerve would be rated under Diagnostic Code 8620 and 8720, respectively, using the same criteria up to the level of severe incomplete paralysis.  38 C.F.R. § 4.123 (2016).  The maximum rating which may be assigned for neuritis not characterized by organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id.  
 
As discussed above, the words "slight," "moderate" and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

Upon examination for the Veteran's lumbar spine disability and neurological symptomology in October 2011, the Veteran reported sciatica that radiated mostly down his left leg, as well as discomfort when sleeping.  Upon examination, strength testing of the lower extremities was normal and there was no muscle atrophy.  While deep tendon reflex (DTRs) testing of the Veteran's bilateral knees were normal, DTRs of the ankle were absent.  Similarly, while sensation to touch testing of the Veteran's upper thighs and knees were normal bilaterally, sensory testing of the lower leg/ankle and foot/toes, bilaterally, were decreased.  The examiner noted radiculopathy was present in both lower extremities, manifested by moderate constant and intermittent pain, as well as moderate paresthesias and/or dysesthesias.  Mild numbness was shown in the left lower extremity.  The examiner noted involvement of the sciatic nerve root in both lower extremities, and determined that the overall severity of his bilateral radiculopathy was moderate. 
Based on the foregoing, the Board concludes that the symptoms associated with the Veteran's disability more nearly approximate moderate paralysis of the sciatic nerve in the lower extremities, and initial disability ratings of 20 percent for the Veteran's radiculopathy of the right and left lower extremities are warranted. 

As discussed above, the October 2011 VA examiner diagnosed the Veteran with moderate, incomplete paralysis of the bilateral sciatic nerve, and there was objective evidence of sensory and reflex loss.  

The Veteran has not claimed, and treatment records do not memorialize, muscle atrophy, foot drop, or loss of muscle movement, and no VA examiner or healthcare provider has previously characterized the Veteran's sciatic nerve disability as moderately severe, severe, or complete.  As previously noted, characterizations by healthcare providers are not dispositive, but they are probative evidence that the Board may take into consideration.   Therefore, the Board finds that the Veteran is not entitled to a disability rating in excess of 20 percent for his bilateral radiculopathy.

In reaching this decision, the Board has considered the Veteran's lay statements, and notes that he is competent to report his own observations with regard to the symptoms of his bilateral sciatic neuropathy of the lower extremities.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's more general lay assertions.

Accordingly, higher 20 percent ratings, but no more, for the Veteran's sciatic neuropathy of both the right and left lower extremities are warranted for the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7, 4.124a.  
Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to a disability rating in excess of 20 percent for a fracture of the left great toe with residuals is denied.

Entitlement to a disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.

Entitlement to a disability rating of 20 percent, but no more, for sciatic neuropathy of the left lower extremity is granted.

Entitlement to a disability rating of 20 percent, but no more, for sciatic neuropathy of the right lower extremity is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


